April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         FREDERIC JARDIN, Appellant

NO. 14-13-00616-CV                           V.

  SOREN MARKLUND, DOUGLAS WENE AND CHEM32, LLC, Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellees, Soren
Marklund, Douglas Wene and Chem32, LLC, signed June 19, 2013, was heard on
the transcript of the record. We do not have jurisdiction over this interlocutory
appeal. We therefore order the appeal DISMISSED.

      We order appellant Frederic Jardin to pay all costs incurred in this appeal.



      We further order this decision certified below for observance.